Citation Nr: 1451646	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-30 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for a stomach disability, claimed as due to service-connected urethra stricture, chronic urethritis.

7.  Entitlement to a compensable rating for hemorrhoids.  

8.  Entitlement to an increased rating for urethra stricture, chronic urethritis, currently rated 30 percent disabling.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

These matters come to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, entitlement to service connection for bilateral hearing loss, headaches, sleep apnea, PTSD, a skin disability, and a stomach disability; denied entitlement to a compensable rating for hemorrhoids; and, granted a 30 percent rating for urethra stricture, chronic urethritis, effective April 30, 2007. A notice of disagreement was filed in August 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.

The issues of entitlement to a stomach disability and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the Board hearing on September 16, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with regard to the issues of entitlement to service connection for bilateral hearing loss, headaches, obstructive sleep apnea, and PTSD, and entitlement to a compensable rating for hemorrhoids.  

2.  The Veteran's urethra stricture, chronic urethritis, is manifested by voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 3 times per day, but does not require the use of an appliance or absorbent materials which must be changed more than 4 times per day.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for bilateral hearing loss, headaches, obstructive sleep apnea, and PTSD, and entitlement to a compensable rating for hemorrhoids by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the assignment of a 40 percent disability rating for urethra stricture, chronic urethritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.115a, 4.115b (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at the September 16, 2014 Board hearing the Veteran withdrew his appeal as to the issues of entitlement to service connection for bilateral hearing loss, headaches, obstructive sleep apnea, and an acquired psychiatric disability, to include PTSD, and entitlement to a compensable rating for hemorrhoids, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In December 2007, a VCAA letter was sent to the Veteran with regard to his increased rating claim.  

VA has complied with all assistance requirements of VCAA.  The evidence of record contains the Veteran's service, private, and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's increased rating claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran was afforded VA examinations in July 2008 and January 2014.  The examination reports will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the urethra stricture, chronic urethritis, increased rating issue.  

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran's urethra stricture, chronic urethritis, is rated 30 percent disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7511, Ureter, stricture of.  This is the maximum assignable rating under this diagnostic criteria.  

Thus, the Board has reviewed the genitourinary diagnostic criteria to determine whether a higher rating is warranted under an alternative diagnostic code.  

The Veteran's main complaint related to his urethra stricture, chronic urethritis, is that he experiences continual urine leakage and he has to change his absorbent material 2 to 3 times per day.  Transcript (T) at 4-5.  

A 40 percent evaluation is warranted for voiding dysfunction which requires the wearing of absorbent material which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for voiding dysfunction which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a. 

A 40 percent evaluation is also warranted for urinary frequency for daytime voiding an interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

The July 2008 VA examination report reflects complaints of a spray of urine or post urination dribbling which may last for ten minutes after urination.  He denied any problems holding his urine but it was sometimes uncomfortable.  He could go as little as two or three times per day.  He voids three to four times per night but reported drinking liquids, including coffee, up until bedtime.  He denied wearing a pad or diaper.  Upon examination, the examiner found that the Veteran has had significant discomfort of a chronic nature and some evidence of mildly obstructive uropathy with bladder trabeculation secondary to his chronic urethral strictures.  There was no evidence of obstructive uropathy in the kidneys or ureters.  

The January 2014 VA examination report reflects that the Veteran experiences voiding dysfunction.  The examiner indicated that he has been given diapers but did not use them.  He understood that he had to use something due to the post-void leaking he experiences 100 percent of the time.  He did not require the use of an appliance.  The voiding dysfunction causes increased urinary frequency.  His daytime voiding interval is between 2 to 3 hours and he has nighttime awakening to void 3 to 4 times.  The voiding dysfunction causes hesitancy, slow or weak stream, decreased force of stream, and stricture disease requiring dilation about once a year.  He does not have a history of recurrent symptomatic bladder or urethral infections.  

While the Veteran denied wearing absorbent materials at the January 2014 VA examination, he did testify to wearing pads or Depends that he has to change 2 to 3 times per  day.  It is also clear that the Veteran experiences post-voiding leaking.  Based on the findings in the VA examination report and the Veteran's testimony, the Board finds that a 40 percent rating is warranted for voiding dysfunction.  As he complained of urine dribbling and feeling uncomfortable holding his urine at the time of the July 2008 VA examination, the Board finds that such rating is assigned from the date of receipt of his increased rating claim, October 22, 2007.  A 60 percent rating is not warranted as the Veteran does not require the use of an appliance and he does not require changing of absorbent material more than 4 times per day.  There is no other diagnostic code that could provide the basis for a higher rating.  

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of the rating assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to the issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder.  The current rating discussed hereinabove is adequate to fully compensate the Veteran for his symptoms.  

Neither the Veteran nor his representative have alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that the diagnostic criteria is adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic code.  Accordingly, referral for extraschedular consideration is not for application here.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran has not specifically claimed unemployability as a result of his urethra stricture, chronic urethritis.  The January 2014 VA examination report reflects the Veteran's assertion that his urethral problem would not limit his ability to do physical or sedentary work in any way, and the opinion from the examiner that his voiding problems and history of urethral strictures do not limit his ability to do physical or sedentary work in any way.  While acknowledging that he may experience some service-connected symptomatology while working, there is no indication that his service-connected disability has resulted in marked interference with earning capacity or employment.  Accordingly, an award of TDIU is not warranted here.  


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for headaches is dismissed.

Entitlement to service connection for obstructive sleep apnea is dismissed.

Entitlement to service connection for PTSD is dismissed.

Entitlement to a compensable rating for hemorrhoids is dismissed.

Entitlement to a 40 percent disability rating for urethra stricture, chronic urethritis, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Stomach

The Veteran asserts that he has a stomach disability due to his service-connected urethra stricture, chronic urethritis.  38 C.F.R. § 3.310.  Specifically, he asserts that his stomach is distended due to the build up of urine.  T at 11-13.  An opinion should be sought as to whether the Veteran has a stomach disability due to or aggravated by his service-connected urethra stricture, chronic urethritis.  



Skin

The Veteran asserts that he has a rash that occurs on his arms, legs, stomach, back, and buttocks that originated in service.  T. at 17-18.

An April 1975 service treatment record entry reflects complaints of rash on both feet for one week.  The impression was tinea pedis.

A September 1975 entry reflects complaints of rash on both arms and trunk of the body for one month.  The impression was probable contact secondary to laundry detergent.  

A July 1977 entry reflects complaints of rash on the face for two weeks.  

Post-service, a January 1991 VA treatment record reflects complaints of a rash on the back in the past but now clear.  

An April 1991 treatment record reflects an assessment of folliculitis versus inflamed/manipulated/secondary infected keratosis.

An August 2003 VA outpatient treatment record reflects complaints of skin lesions on his back, stomach, and chest which "hurt" and are growing fast.

A September 2003 VA outpatient treatment record reflects impressions of excoriated folliculitis/sebaceous cysts with secondary cellulitis which is resolving.

A March 2005 VA outpatient treatment record reflects complaints of chronic rash on the bottom of the feet.  There were no signs of infection or redness.

An April 2007 VA outpatient treatment record reflects a complaint of rash for years that comes and goes.

A June 2007 VA outpatient treatment record reflects a diffuse rash on his face, arms, belly and legs.  They start like tiny pink vesicle and get very itchy and get a white head on them.  He complained of itchy bumps since 1974.  The assessments were rule out MRSA colonization; excoriated dermatitis underlying disorder: folliculitis; and, infectious anterior cervical adenitis, resolving.  

A July 2007 VA outpatient treatment record reflects several small facial lesions.  The impression was parotitis.  

A March 2008 VA outpatient treatment record reflects a reported history of skin infections since 1975 and an assessment of folliculitis.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed skin disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed stomach disability.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Please clarify whether the Veteran has a stomach disability, to include whether he has a disability manifested by a distended stomach.  

Consideration should be given to the prior complaints and diagnoses of record.

b) Is a stomach disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected urethra stricture, chronic urethritis?  

c) Is a stomach disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by urethra stricture, chronic urethritis?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed skin disability.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Please clarify any and all skin disabilities.  

Consideration should be given to the prior complaints and diagnoses of record.

b) Did a skin disability at least as likely as not (a 50 percent or higher degree of probability) manifest in service, or is a skin disability due to his period of active service?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  If either of the service connection issues are not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


